The. opinion of the court was delivered by
Valentine, J.:
It has already been decided in this court that where a defendant has been regularly served by summons, *455and there is a defect in the return of the officer respecting the service, the defect may at any time, even long after judgment, in furtherance of justice, be cured by amendment, so as to make the return conform to the facts: (Foreman v. Carter, 9 Kas., 674; Challiss v. Headly & Carr, 9 Kas., 684;) and to this decision we still adhere. As to one of the defendants in the present case, however, there seems to be no defect in the return of the officer respecting the service of the summons. But even if there is such a defect, still, the foregoing decision will dispose of the whole of this case. The order of the court below is reversed.
All the Justices concurring.